Exhibit SUBSIDIARIES OF URS CORPORATION Name of Domestic Subsidiary and Consolidated Joint Ventures State of Incorporation 21st Century Rail Corporation Delaware, USA Advatech, LLC. Delaware Aman Environmental Construction, Inc. California Badger Energy Inc. Delaware, USA Badger Middle East Inc Delaware, USA Banshee Construction Company, Inc. California CH2M-WG Idaho LLC. Idaho, USA Clay Street Properties California Cleveland Wrecking Company Delaware Connecting Idaho Partners JV Idaho, USA D&M Consulting Engineers, Inc. Delaware Dames & Moore Group (NY), Inc. New York DMJM+Harris/WIS JV USA Dulles Transit Engineers JV Virginia, USA Dulles Transit Partners LLC JV Virginia, USA E.C. Driver & Associates, Inc. Florida Eastside LRT Constructors JV USA Ebasco International Corporation Delaware, USA EC III, LLC Delaware EG&G Defense Materials, Inc. Utah EG&G Technical Services, Inc. Delaware Energy & Environmental Solutions, LLC. Delaware Energy Overseas International Inc Delaware, USA EWT Hanford LLC. Delaware, USA FD/MK LLC JV Delaware, USA Florida Toll Services JV Florida, USA Geotechnic Services, Inc. California Global Energy Services LLC Delaware, USA G-UB-MK Constructors JV USA Hampton Roads Public-Private Development LLC. Virginia Harbert Yeargin Inc. Delaware HNTB / Ebasco JV USA IAP Northern New Mexico LLC JV New Mexico, USA JT3, LLC Delaware K-G-W Leasing Company JV USA Kiewit/Kasler (West Grand) JV USA Lawrence Livermore National Security LLC Delaware, USA Lear Siegler Logistics International, Inc. Delaware Lear Siegler Services, Inc. Delaware Liberty Security Partners JV USA Los Alamos National Security LLC Delaware, USA Morrison Knudsen Fort Knox Project Limited, LLC Ohio NASCO – Washington Group USA National Projects Inc Nevada, USA Northwest Parkway Constructors JV USA Otay River Constructors JV California, USA Parkway Group LLC JV Georgia, USA Platte River Constructors Ltd. Colorado, USA Pomeroy Corporation California, USA Radian Engineering, Inc. New York, USA Radian International LLC. Delaware, USA Ralph Tyler Services Ltd Ohio, USA Raytheon-Ebasco Overseas Ltd Delaware, USA Riverside Freeway Constructors USA Rocky Mountain Remediation Services LLC JV Colorado, USA Rust Constructors Inc Delaware, USA Rust Constructors Puerto Rico Inc Nevada, USA Safe Sites of Colorado LLC JV Delaware, USA Savannah River Alliance LLC JV Delaware, USA Savannah River Remediation LLC Delaware, USA SGT West JV California, USA Signet Testing Laboratories, Inc. Delaware, USA SNC- Lavalin, Inc. / Washington Group International JV Ohio, USA The Leasing Corporation Nevada, USA The Steam Generating Team LLC JV Ohio, USA THOR Treatment Technologies LLC JV Delaware, USA Tishman Washington JV USA Tri County Rail Constructors USA United Engineers Far East Ltd Delaware, USA United Engineers International Inc Pennsylvania, USA United Mid-East Inc Delaware, USA URS Architecture/Engineers, Inc. New Jersey, USA URS Architecture - Oregon, Inc. Oregon, USA URS Architecture & Engineering – New York, P.C. New York, USA URS Caribe – Virgin Islands US Virgin Islands URS Caribe, L.L.P Delaware/Puerto Rico URS Construction Services, Inc. Florida, USA URS Corporation Nevada, USA URS Corporation – Maryland Maryland, USA URS Corporation – New York New York, USA URS Corporation – New York, Puerto Rico Puerto Rico, USA URS Corporation – North Carolina North Carolina, USA URS Corporation – Ohio Ohio, USA URS Corporation AES Connecticut, USA URS Corporation Architecture, P.C. North Carolina, USA URS Corporation Design Ohio, USA URS Corporation Great Lakes Michigan, USA URS Corporation Services Pennsylvania, USA URS Corporation Southeast Georgia, USA URS Corporation Southern California, USA URS District Services, P.C. District of Columbia URS Greiner Woodward-Clyde Consultants, Inc. New York, USA URS Group, Inc. Delaware, USA URS Holdings, Inc. Delaware, USA URS International, Inc. Delaware, USA URS Operating Services, Inc. Delaware, USA URS Resources, LLC Delaware, USA URS-Stevenson Architecture, P.C. Mississippi, USA URS.Corporation – Ohio, Virgin Islands US Virgin Islands Washington Architects LLC JV Delaware, USA Washington Closure Company LLC Washington, USA Washington Closure Hanford LLC JV Delaware, USA Washington Construction Corporation Montana, USA Washington Demilitarization Company LLC Delaware, USA Washington Earth Tech Disposal Cell WEDC LLC JV Tennessee, USA Washington Global Services Inc Nevada, USA Washington Government Environmental Services Company LLC Delaware, USA Washington Group Argentina Inc Nevada, USA Washington Group BWXT Operating Services LLC JV Delaware, USA Washington Group Holdings Ltd Colorado, USA Washington Group International Inc (Delaware) Delaware, USA Washington Group Ireland Ltd Delaware, USA Washington Group Latin America Inc Delaware, USA Washington Group Transit Management Company Delaware, USA Washington Group-Alberici JV USA Washington Group-Haks JV USA Washington Holdings, Inc. Delaware, USA Washington Infrastructure Corporation New York, USA Washington Infrastructure Services Inc Colorado, USA Washington International Inc Nevada, USA Washington International, LLC Delaware, USA Washington International/Black & Veatch JV USA Washington International/Black & Veatch Public Works JV USA Washington Kroechell Services JV USA Washington Midwest LLC Ohio, USA Washington Ohio Services LLC Nevada, USA Washington Quality Inspection Company Delaware, USA Washington River Protection Solutions LLC Delaware, USA Washington Safety Management Solutions LLC Delaware, USA Washington Savannah River Company LLC Delaware, USA Washington Staubach Addison Airport JV USA Washington Transportation Partners Limited Liability Company Washington, USA Washington TRU Solutions LLC New Mexico, USA Washington/SNC-Lavalin LLC Delaware, USA Washington-Catalytic Inc Delaware, USA Washington-Contrack Pacer Forge JV USA Washington-Framatome ANP DE&S Decontamination & Decommissioning LLC JV New Mexico, USA Washington-HNTB JV USA Washington-IDC JV USA West Valley Environmental Services LLC JV Delaware, USA West Valley Nuclear Services Company LLC Delaware, USA WGCI Inc Delaware, USA WGI Asia Inc Delaware, USA WGI Global Inc Nevada, USA WGI Global Opportunities LLC Delaware, USA WGI Industrial Services Ltd Ohio, USA WGI Middle East Inc Nevada, USA WGI Middle East / Al Jaber Energy Services Consortium Agreement USA WGI Overseas Operations LLC Delaware, USA WGI-Alberici JV for Holcim USA WII- CII JV USA WII-Contrack Pacer Forge JV USA Wisconsin Power Constructors LLC Wisconsin, USA WSMS Mid-America LLC Delaware, USA WSMS-MK LLC Tennessee, USA Name of Foreign Subsidiary Jurisdiction of Incorporation AACM INT’L Pty Ltd. Australia AGC Woodward-Clyde Pty. Ltd. Australia Broadway Insurance Company Ltd Bermuda Business Risk Strategies Pty. Ltd. Australia Catalytic Servicios, C.A. Venezuela Constructora MK de Mexico SA de CV Mexico Cosa-United, C.A. Venezuela Dames & Moore Bolivia S.A. Bolivia Dames & Moore De Mexico S de R.L. de C.V. Mexico Dames & Moore International SRL Japan/Venezuela Japan/Venezuela Dames & Moore Ltd. United Kingdom Dames & Moore PTY. Ltd. Australia Dames & Moore Servicios De Mexico, S de R.L. de C.V. Mexico Energy Overseas International Inc-India (Jindal Project Office) India Fernwärme GmbH Hohenmölsen-Webau Germany Fortech Finance PTY Ltd. Australia Gala-Mibrag-Service GmbH Germany Gibsin Engineers Ltd Taiwan Greiner Woodward Clyde Dames & Moore (Malaysia) SDN. BHD. Malaysia Gröbener Logistik GmbH - Spedition, Handel und Transport Germany Hoistings Systems PTY. Ltd. Australia Hollingsworth Dames & Moore PTY. Ltd. Australia Ingenierbüro für Grundwasser GmbH Germany Mibrag BV Netherlands Mibrag Industriekraftwerke Betriebs GmbH Germany Mibrag Industriekraftwerke GmbH & Co KG Germany Mibrag Industriekraftwerke Vermoegensverwaltungs-und Beteiligungs GbmH Germany Mibrag Industriekraftwerke Vertriebs GmbH Germany Mitteldeutsche Braunkohlengesellschaft mbH Germany Mitteldeutsche Umwelt-und Entsorung GmbH Germany MK Engineers and Contractors SA de CV Mexico Montan Bildungs-und Entwicklungsgesellschaft mbH Germany Morrison Knudsen Engenharia SA Brazil Morrison Knudsen MISR LLC Egypt Morrison Knudsen Peru SRL Peru Morrison Knudsen Umwelt GmbH Germany Morrison Knudsen Venezuela SA Venezuela Murray North International Ltd. New Zealand Nuclear Management Partners Limited United Kingdom O'Brien Kreitzberg Asia Pacific, Ltd. Hong Kong O'Brien Kreitzberg & Associates Ltd. United Kingdom Professional Insurance Limited Bermuda PT Geobis Woodward-Clyde Indonesia Indonesia PT Morrison Knudsen Indonesia Indonesia PT Power Jawa Barat Indonesia PT URS Indonesia Indonesia Radian International PTY, Ltd. Australia Radian International S.E.A. Limited Thailand Raytheon Engineers & Constructors Italy SRL Italy Raytheon-Ebasco Overseas Ltd-Philippines Branch Philippines Rust Constructors Puerto Rico Inc-Puerto Rican Branch Puerto Rico Saudi Arabian Dames & Moore Saudi Arabia SBG Rust Saudi Arabia Shanghai Ebasco-ECEPDI Engineering Corporation JV China TC Consultories Ltda Portugal Technologias y Servicios Ambientales Tesam S.A. Chile Thorburn Colquhoun Holdings Limited United Kingdom UK Nuclear Waste Management Limited United Kingdom United Mid-east Saudi Arabia Saudi Arabia United Research Services Espana, S.L. Spain URS Architects & Engineers Canada, Inc. Canada URS Asia Pacific PTY. Ltd. Australia URS Australia PTY. Ltd. Australia URS Belgium BVBA Belgium URS Canada, Inc. Ontario URS Chile S.A. Chile URS Consulting (India) PVT. Ltd. India URS Consulting (Shanghai) Ltd. China URS Consulting (Singapore) PTE. Ltd. Singapore URS Consulting Malaysia SDN. BHD Malaysia URS Corporation Ltd. United Kingdom URS Corporation S.A. Argentina URS Deutschland GMBH Germany URS EG&G Defense Services (UEDS) PTY Ltd. Australia URS Europe Limited United Kingdom URS Flight Training Services Ltd. United Kingdom URS Forestry PTY. Ltd. Australia URS Qatar LLC. Qatar Washington ACE LLP United Kingdom Washington E & C Limited United Kingdom Washington E & C Limited-Irish Branch Ireland Washington E & C Romania SRL Romania Washington Engineers LLP JV Puerto Rico Washington Engineers PSC JV Puerto Rico Washington Enterprises Emirates LLC United Arab Emirates Washington Group (Malaysia) Sdn Bhd Malaysia Washington Group (St Lucia) Holding Limited St Lucia Washington Group (Trinidad & Tobago) Limited Trinidad & Tobago Washington Group Bolivia SRL Bolivia Washington Group Deutschland GmbH Germany Washington Group Engineering Consulting (Shanghai) Company Ltd China Washington Group Industrial GmbH Germany Washington Group International do Brasil Ltda Brazil Washington Group International Hungary Kft Hungary Washington Group International Inc (Ohio)-Egyptian Branch Egypt Washington Group International Inc (Ohio)-Moscow Representative Office Russian Federation (Moscow) Washington Group International Inc (Ohio)-Ukrainian Representative Office Ukraine Washington Group International Inc (Ohio)-Virgin Islands Qualification Virgin Islands Washington Group International Trading (Shanghai) Co Ltd China Washington Group Jamaica Limited Jamaica Washington Group Latin America Inc-Mexican Branch Mexico Washington Group Northern Ltd Canada Washington Group Polska Sp z o o Poland Washington International Holding Limited United Kingdom Washington International Inc-Afganistan Representative Office Afganistan Washington International Inc-Australia Branch Australia Washington International Inc-Azerbaijanian Branch Azerbaijan Washington International Inc-Canada Branch Canada (Ontario Only) Washington International Inc-Egyptian Branch Egypt Washington International Inc-Iraqi Branch Iraq Washington International Inc-Jamaican Branch Jamaica Washington International Inc-Jordanian Branch Jordan Washington International Inc-Jordanian Regional Office Jordan Washington International Inc-Kazakhstan Branch Kazakhstan Washington International Inc-Russia-Moscow Representative Office Russian Federation (Moscow) Washington International Inc-Russia-Registered Sakhalin Branch Russian Federation (Sakhalin) Washington International Inc-Ukrainian Representative Office Ukraine Washington International Inc-Uzbekistani Representative Office Uzbekistan Washington International Saudi Arabia Saudi Arabia Washington Senggara Sdn. Bhd. Malaysia Washington Services (Thailand) Limited Thailand Washington Zander Global Services GmbH Germany Washington Zander Global Services UK Limited United Kingdom Washington-Catalytic Inc-Puerto Rican Branch Puerto Rico Washington-Catalytic Inc-US Virgin Islands Branch Virgin Islands WGI Asia Inc-Republic of Korea Branch Republic of Korea WGI Asia Inc-Singaporean Branch Singapore WGI Asia Inc-Thai Branch Thailand WGI Global Opportunities United Kingdom WGI Middle East (UK) Ltd United Kingdom WGI Middle East (UK) Ltd-Kuwaiti Agent Relationship Kuwait WGI Middle East Inc-Bahrainian Regional Office Bahrain WGI Middle East Inc-Qatari Project Office Qatar WGI Middle East Inc-Saudia Arabian Branch Saudi Arabia WGI Middle East Inc-UAE-Abu Dhabi Branch UAE (Abu Dhabi) WGI Netherlands BV Netherlands AACM INT’L Pty Ltd. Australia AGC Woodward-Clyde Pty. Ltd. Australia Broadway Insurance Company Ltd Bermuda Business Risk Strategies Pty. Ltd. Australia Catalytic Servicios, C.A. Venezuela Constructora MK de Mexico SA de CV Mexico Cosa-United, C.A. Venezuela Dames & Moore Bolivia S.A. Bolivia Dames & Moore De Mexico S de R.L. de C.V. Mexico Dames & Moore International SRL Japan/Venezuela Japan/Venezuela Dames & Moore Ltd. United Kingdom Dames & Moore PTY. Ltd. Australia Dames & Moore Servicios De Mexico, S de R.L. de C.V. Mexico Energy Overseas International Inc-India (Jindal Project Office) India Fernwärme GmbH Hohenmölsen-Webau Germany Fortech Finance PTY Ltd. Australia Gala-Mibrag-Service GmbH Germany Gibsin Engineers Ltd Taiwan Greiner Woodward Clyde Dames & Moore (Malaysia) SDN. BHD. Malaysia Gröbener Logistik GmbH - Spedition, Handel und Transport Germany Hoistings Systems PTY. Ltd. Australia Hollingsworth Dames & Moore PTY. Ltd. Australia Ingenierbüro für Grundwasser GmbH Germany Mibrag BV Netherlands Mibrag Industriekraftwerke Betriebs GmbH Germany Mibrag Industriekraftwerke GmbH & Co KG Germany Mibrag Industriekraftwerke Vermoegensverwaltungs-und Beteiligungs GbmH Germany Mibrag Industriekraftwerke Vertriebs GmbH Germany Mitteldeutsche Braunkohlengesellschaft mbH Germany Mitteldeutsche Umwelt-und Entsorung GmbH Germany MK Engineers and Contractors SA de CV Mexico Montan Bildungs-und Entwicklungsgesellschaft mbH Germany Morrison Knudsen Engenharia SA Brazil Morrison Knudsen MISR LLC Egypt Morrison Knudsen Peru SRL Peru Morrison Knudsen Umwelt GmbH Germany Morrison Knudsen Venezuela SA Venezuela Murray North International Ltd. New Zealand Nuclear Management Partners Limited United Kingdom O'Brien Kreitzberg Asia Pacific, Ltd. Hong Kong O'Brien Kreitzberg & Associates Ltd. United Kingdom Professional Insurance Limited Bermuda PT Geobis Woodward-Clyde Indonesia Indonesia PT Morrison Knudsen Indonesia Indonesia PT Power Jawa Barat Indonesia PT URS Indonesia Indonesia Radian International PTY, Ltd. Australia Radian International S.E.A. Limited Thailand Raytheon Engineers & Constructors Italy SRL Italy Raytheon-Ebasco Overseas Ltd-Philippines Branch Philippines Rust Constructors Puerto Rico Inc-Puerto Rican Branch Puerto Rico Saudi Arabian Dames & Moore Saudi Arabia SBG Rust Saudi Arabia Shanghai Ebasco-ECEPDI Engineering Corporation JV China TC Consultories Ltda Portugal Technologias y Servicios Ambientales Tesam S.A. Chile Thorburn Colquhoun Holdings Limited United Kingdom UK Nuclear Waste Management Limited United Kingdom United Mid-east Saudi Arabia Saudi Arabia United Research Services Espana, S.L. Spain URS Architects & Engineers Canada, Inc. Canada URS Asia Pacific PTY. Ltd. Australia URS Australia PTY. Ltd. Australia URS Belgium BVBA Belgium URS Canada, Inc. Ontario URS Chile S.A. Chile URS Consulting (India) PVT. Ltd. India URS Consulting (Shanghai) Ltd. China URS Consulting (Singapore) PTE. Ltd. Singapore URS Consulting Malaysia SDN. BHD Malaysia URS Corporation Ltd. United Kingdom URS Corporation S.A. Argentina URS Deutschland GMBH Germany URS EG&G Defense Services (UEDS) PTY Ltd. Australia URS Europe Limited United Kingdom URS Flight Training Services Ltd. United Kingdom URS Forestry PTY. Ltd. Australia URS Qatar LLC. Qatar Washington ACE LLP United Kingdom Washington E & C Limited United Kingdom Washington E & C Limited-Irish Branch Ireland Washington E & C Romania SRL Romania Washington Engineers LLP JV Puerto Rico Washington Engineers PSC JV Puerto Rico Washington Enterprises Emirates LLC United Arab Emirates Washington Group (Malaysia) Sdn Bhd Malaysia Washington Group (St Lucia) Holding Limited St Lucia Washington Group (Trinidad & Tobago) Limited Trinidad & Tobago Washington Group Bolivia SRL Bolivia Washington Group Deutschland GmbH Germany Washington Group Engineering Consulting (Shanghai) Company Ltd China Washington Group Industrial GmbH Germany Washington Group International do Brasil Ltda Brazil Washington Group International Hungary Kft Hungary Washington Group International Inc (Ohio)-Egyptian Branch Egypt Washington Group International Inc (Ohio)-Moscow Representative Office Russian Federation (Moscow) Washington Group International Inc (Ohio)-Ukrainian Representative Office Ukraine Washington Group International Inc (Ohio)-Virgin Islands Qualification Virgin Islands Washington Group International Trading (Shanghai) Co Ltd China Washington Group Jamaica Limited Jamaica Washington Group Latin America Inc-Mexican Branch Mexico Washington Group Northern Ltd Canada Washington Group Polska Sp z o o Poland Washington International Holding Limited United Kingdom Washington International Inc-Afganistan Representative Office Afganistan Washington International Inc-Australia Branch Australia Washington International Inc-Azerbaijanian Branch Azerbaijan Washington International Inc-Canada Branch Canada (Ontario Only) Washington International Inc-Egyptian Branch Egypt Washington International Inc-Iraqi Branch Iraq Washington International Inc-Jamaican Branch Jamaica Washington International Inc-Jordanian Branch Jordan Washington International Inc-Jordanian Regional Office Jordan Washington International Inc-Kazakhstan Branch Kazakhstan Washington International Inc-Russia-Moscow Representative Office Russian Federation (Moscow) Washington International Inc-Russia-Registered Sakhalin Branch Russian Federation (Sakhalin) Washington International Inc-Ukrainian Representative Office Ukraine Washington International Inc-Uzbekistani Representative Office Uzbekistan Washington International Saudi Arabia Saudi Arabia Washington Senggara Sdn. Bhd. Malaysia Washington Services (Thailand) Limited Thailand Washington Zander Global Services GmbH Germany Washington Zander Global Services UK Limited United Kingdom Washington-Catalytic Inc-Puerto Rican Branch Puerto Rico Washington-Catalytic Inc-US Virgin Islands Branch Virgin Islands WGI Asia Inc-Republic of Korea Branch Republic of Korea WGI Asia Inc-Singaporean Branch Singapore WGI Asia Inc-Thai Branch Thailand WGI Global Opportunities United Kingdom WGI Middle East (UK) Ltd United Kingdom WGI Middle East (UK) Ltd-Kuwaiti Agent Relationship Kuwait WGI Middle East Inc-Bahrainian Regional Office Bahrain WGI Middle East Inc-Qatari Project Office Qatar WGI Middle East Inc-Saudia Arabian Branch Saudi Arabia WGI Middle East Inc-UAE-Abu Dhabi Branch UAE (Abu Dhabi) WGI Netherlands BV Netherlands
